Filed 10/7/2015 2:04:36 PM
                                                                                        Shawntel Golden
                                                                                            District Clerk
                                                                                    Lamar County, Texas

                                                                                  Jennifer Frazier
                                    NO. 82395

 HALEY BROWN                              §                      FILED COURT
                                                      IN THE DISTRICT  IN
                                          §                 6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
 v.                                       §                 10/20/2015 9:55:00 AM
                                          §      OF   LAMAR COUNTY,       TEXAS
                                                                 DEBBIE AUTREY
 RK HALL CONSTRUCTION,                    §                          Clerk
 LTD                                      §
 RKH CAPITAL, LLC,                        §
 STACY LYON d/b/a LYON                    §
 BARRICADE&                               §
 CONSTRUCTION, and                        §
 TEXAS DEPARTMENT OF                      §
 TRANSPORTATION                           §           62ND JUDICIAL DISTRICT
                  NOTICE OF INTERLOCUTORY APPEAL

TO THE CLERK OF THE COURT:

      COMES NOW, the Defendant, Texas Department of Transportation

("TxDOT"), and gives this Notice of Interlocutory Appeal from the Order Denying

Defendant Texas Department of Transportation's Motion to Dismiss for Lack of

Jurisdiction and No Evidence Motion for Summary Judgment ("Order") of the

Honorable Will Biard, between the Plaintiff, Haley Brown and TxDOT, in the

above captioned cause, signed on September 23, 2015, and filed with you on that

same date. This Notice of Interlocutory Appeal is being filed pursuant to Tex. Civ.

Prac. & Rem Code §51.014(a)(8). And, pursuant to Tex. R. App. P. 28.1(a), this is

an accelerated appeal. Accordingly, and pursuant to Tex. R. App. P. 26.1, this

appeal is being filed within twenty days of the Court's signing of the above Order.
This appeal is taken to the Sixth Court of Appeals at Texarkana, Texas.

                                Respectfully submitted,

                                KEN PAXTON
                                Attorney General of Texas

                                CHARLES E. ROY
                                First Assistant Attorney General

                                JAMES E. DAVIS
                                Deputy Attorney General for Civil
                                Litigation

                                RANDALL K. IDLL
                                Assistant Attorney General
                                Chief, Transportation Division


                                Is/ Garland Williams
                               GARLAND WILLIAMS
                               Assistant Attorney General
                               State Bar No. 24079580
                               Transportation Division
                               P.O. Box 12548
                               Austin, Texas 78711-2548
                               (512) 463-2004 T
                               (512) 472-3855 F
                               garland. williams@texasattorneygeneral.gov

                                ATTORNEYS FOR DEFENDANT
                                THE  TEXAS    DEPARTMffiNT                OF
                                TRANSPORTATION




                                  2
                        CERTIFICATE OF SERVICE

      This is to certify that on the 7th day of October, 2015, a true and correct
copy of the foregoing Notice of Interlocutory Appeal has been sent to the
following:

Dale H. Henley
Mayo Mendolia & Vice, L.L.P .,
5368 State Highway 276
Royse City, Texas 75189-5738

Ed Carlton
Quilling, Selander, Lownds, Winslett &
Moser, P.C.
2001 Bryan St., Suite 1800
Dallas, Texas 75201
Brett Myers
David Goodman & Madole
Two Lincoln Tower
5420 LBJ Freeway, Suite 1200
Dallas, Texas 75240



                                             Is/ Garland Williams
                                             GARLAND WILLIAMS
                                             Assistant Attorney General




                                         3